Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 20 September 2021.  These drawings are approved.

Allowable Subject Matter
Claims 1 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose or suggest the claimed “control the image forming unit to form a first test image based on a first image signal value and a second test image based on a second image signal value different from the first image signal value; acquire first data …and second data … control, based on first correction amounts …the first correction amounts are obtained for each of the plurality of positions in the main scanning direction by multiplying, by a first coefficient, differences between a target value of the first test image and each of reading values of the plurality of positions in the main scanning direction included in the first data; and control, based on second correction amounts … the second correction amounts are obtained for each of the plurality of positions in the main scanning direction by multiplying, by a second coefficient which is lower .
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakatani (US Pub.2011/0222868) teaches an image forming apparatus that detects multiple test image patterns along the main-scanning direction, compares the target value and read value at each position along the main-scanning direction and uses these differences to correct the print conditions to reduce unevenness in the main scanning direction, but does not teach multiplying the second test image values by a coefficient smaller than that used with the first test image.


Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        /LKR/
11/2/2021